Name: Commission Regulation (EEC) No 3316/85 of 26 November 1985 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 11 . 85 Official Journal of the European Communities No L 317/9 COMMISSION REGULATION (EEC) No 3316/85 of 26 November 1985 establishing unit values for the determination of the customs value of certain perishable goods Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by , Regulation (EEC) No 1823/85 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accordance with HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 29 November 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 November 1985 . For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6 . 1981 , p. 26 . (2) OJ No L 172, 2 . 7 . 1985, p. 9 . No L 317/ 10 Official Journal of the European Communities 28 . 11 . 85 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 f 07.01 All New potatoes 847 150,88 41,89 127,80 13,45 28073 47,04 10,84 1.12 ex 07.01-21 1 ex 07.01-22 | ex 07.01 B I Broccoli 4302 767,36 212,33 647,06 68,61 143158 239,12 56,79 1.14 07.01-23 07.01 B II White cabbages and red cabbages 1 572 279,89 77,72 237,08 24,96 52077 87,27 20,11 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 948 169,15 46,80 142,63 15,12 31556 52,70 12,52 1.20 07.01-31 1 07.01-33 | 07.01 D I Cabbage lettuce 4057 723,52 200,20 610,09 64,69 134979 225,46 53,55 1.22 ex 07.01-36 ex 07.01 D II Endives 1087 193,49 53,73 163,90 17,25 36001 60,33 13,90 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 12104 2158,70 597,33 1 820,29 193,01 402725 672,68 1 59,78 1.30 07.01-451 07.01-47 07.01 F II Beans (of the species Phaseolus) 3799 677,51 187,47 571,30 60,57 126396 211,12 50,14 1.32 ex 07.01-49 ex 07.01 F III Broad beans 2953 526,63 145,72 444,08 47,08 98 249 164,10 38,98 1.40 ex 07.01-54 ex 07.01 G II Carrots 894 159,11 44,18 134,77 14,18 29 604 49,61 11,43 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5059 902,34 249,68 760,88 80,68 168 340 281,18 66,78 1.60 ex 07.01-63 ex 07.01 H Onions (other than wild onions and sets) 333 59,41 16,44 50,10 5,31 11084 18,51 4,39 1.70 07.01-67 ex 07.01 H Garlic 6567 1 171,27 324,10 987,65 104,72 218511 364,98 86,69 1.74 ex 07.01-68 ex 07.01 IJ Leeks 3401 605,41 168,11 512,82 53,98 112643 188,78 43,51 1.80l 07.01 K Asparagus : I II \I 1.80.1 ex 07.01-71  green 19 970 3 561,36 985,47 3003,05 318,42 664404 1 109,77 263,60 1.80.2 ex 07.01-71I  other 18485 3301,48 911,73 2778,44 294,81 615141 1 027,85 245,32 1.90 07.01-73 07.01 L Artichokes 3973 708,62 196,08 597,53 63,35 132200 220,81 52,45 1.100 07.01-75 1 07.01-77 1 07.01 M Tomatoes 1 738 310,04 85,79 261,44 27,72 57842 96,61 22,94 1.110 07.01-81 1 07.01-82 | 07.01 P I Cucumbers 2078 370,63 102,55 312,53 33,13 69 145 1 1 5,49 27,43 1.112 07.01-85 07.01 Q II Chantarelles 32565 5772,95 1 600,65 4882,34 517,89 1076180 1 801,67 428,20 1.118 07.01-91 07.01 R Fennel 2349 418,13 116,11 354,19 37,28 77798 130,38 30,05 1.120 07.01-93 07.01 S Sweet peppers 2301 410,44 113,57 346,09 36,69 76571 127,89 30,37 1.130 07.01-97 07.01 T II Aubergines 2912 519,31 143,70 437,90 46,43 96883 161,82 38,43 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 2162 385,62 106,70 325,17 34,47 71941 120,16 28,54 1.150 ex 07.01-99 ex 07.01 Till Celery stalks and leaves 1432 254,87 70,77 215,89 22,72 47421 79,47 18,31 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 4310 768,61 212,68 648,12 68,72 143391 239,51 56,89 2.10 08.01-31 ex 08.01 B Bananas , fresh 1 605 286,25 79,21 241,38 25,59 53404 89,20 21,18 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2024 360,98 99,89 304,39 32,27 67345 112,48 26,71 2.30 ex 08.01-60 ex 08.01 D Avocados , fresh 4686 835,69 231,24 704,68 74,72 155905 260,41 61,85 2.40 ex 08.01-99 &lt;?x 08.01 H Mangoes and guavas , fresh 10219 1 822,41 504,28 1 536,72 162,94 339988 567,89 134,88 2.50l 08.02 A I Sweet oranges , fresh : \I 2.50.1 08.02-02II IIl\II\\ 08.02-06 08.02-12\  Sanguines and semi-sanguines 2074 367,68 101,94 310,96 32,98 68 542 114,75 27,27 08.02-16 ] II Il\l 28 . 11 85 Official Journal of the European Communities No L 317/ 11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins 1 522 271,47 75,12 228,91 24,27 50646 84,59 20,09 2.50.3 08.02-05 08.02-09 08.02-15 08.02-19  others 2424 433,28 119,40 363,94 38,60 80445 134,69 31,73 2.60 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 1293 230,70 63,83 194,53 20,62 43039 71,88 17,07 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 2483 441,94 122,72 374,35 39,41 82228 137,80 31,76 2.60.3 08.02.28 08.02 B I  Clementines 2502 446,36 123,51 376,38 39,91 83272 139,09 33,03 2.60.4 08.02-34 1 08.02-37 ) ex 08.02 B II  Tangerines and others 2283 408,09 112,46 342,78 36,36 75769 126,86 29,89 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 2873 512,36 141,77 432,04 45,81 95587 159,66 37,92 2.80 \ex 08.02 D Grapefruit, fresh : \ \ 2.80.1 ex 08.02-70  white 2483 442,80 122,52 373,38 39,59 82608 137,98 32,77 2.80.2 ex 08.02-70 II  pink 2682 478,36 132,36 403,37 42,77 89 243 149,06 35,40 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 9003 1 605,55 444,27 1 353,85 143,55 299 530 500,31 118,83 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 2741 488,98 135,30 412,32 43,72 91223 152,37 36,19 2.95 08.05-50 08.05 C Chestnuts 4851 865,21 239,41 729,57 77,36 161413 269,61 64,04 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 1 596 284,78 78,80 240,13 25,46 53128 88,74 21,07 2.110 08.06-33 08.06-35 08.06-37 08.06-38 08.06 B II Pears 1706 304,25 84,19 256,55 27,20 56761 94,81 22,52 2.120 08.07-10 08.07 A Apricots 2034 362,33 100,14 306,07 32,20 66924 112,67 25,87 2.130 ex 08.07-32 ex 08.07 B Peaches 10310 1 838,77 508,81 1 550,51 164,40 343040 572,98 136,10 2.140 ex 08.07-32 ex 08.07 B Nectarines 7031 1 256,75 346,34 1 055,63 111,98 233335 390,68 92,05 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 4924 876,32 243,34 742,30 78,14 163048 273,25 62,98 2.160 08.07-71 1 08.07-75 08.07 D Plums 2438 435,84 120,11 366,09 38,83 80921 135,49 31,92 2.170 08.08 - 11 1 08.08-15 ] 08.08 A Strawberries 1974 351,48 97,60 297,73 31,34 65397 109,60 25,26 2.175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 4462 799,30 220,50 672,74 70,89 147107 247,69 56,72 2.180 08.09-11 ex 08.09 Water melons 1 167 206,99 57,39 175,06 18,56 38 587 64,60 15,35 2.190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-19  Amarillo , Cuper, Honey Dew, Onteniente , Piel de Sapo, Rochet, Tendral 1 848 329,58 91,20 277,91 29,46 61487 102,70 24,39 2.190.2 ex 08.09-19  other 4627 825,15 228,33 695,80 73,77 153940 257,13 61,07 2.195 ex 08.09-90 ex 08.09 Pomegranates 2988 533,01 147,49 449,46 47,65 99439 166,09 39,45 2.200 ex 08.09-90 ex 08.09 Kiwis 9863 1 758,99 486,73 1 483,24 1 57,27 328157 548,12 130,19 2.202 ex 08.09-90 ex 08.09 Khakis 3 223 574,90 159,08 484,78 51,40 107254 179,15 42,55 2.203 ex 08.09-90 ex 08.09 Lychees 18 579 3 327,35 915,49 2796,29 294,35 614010 1 030,78 235,24